Citation Nr: 9916523	
Decision Date: 06/16/99    Archive Date: 06/21/99

DOCKET NO.  94-29 580	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas



THE ISSUES

1.  Entitlement to service connection for a cardiovascular 
disorder.  

2.  Entitlement to a rating in excess of 10 percent for 
temporomandibular joint dysfunction.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The veteran served on active duty from February 1984 to 
December 1992.  

This appeal arises from a November 1993 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Houston, Texas, which denied service connection for a left 
shoulder injury, a low back injury, a left elbow injury, a 
skin condition, a heart murmur and assigned a noncompensable 
rating for temporomandibular joint dysfunction.  

The Board of Veterans' Appeals (Board), in August 1996, 
denied service connection for a left shoulder disability, a 
left elbow disability and a skin disability, and remanded the 
issues of service connection for a low back disability and a 
cardiovascular disorder and a compensable rating for 
temporomandibular joint dysfunction to the RO for further 
development.  

The RO granted service connection for lumbosacral strain and 
assigned a 10 percent rating for that disability in a 
September 1998 rating action.  The RO granted an increased 
rating to 10 percent for temporomandibular joint dysfunction 
in the same rating action.  The 10 percent rating for 
lumbosacral strain and the 10 percent rating for 
temporomandibular joint dysfunction were both effective from 
January 1 1993.

In November 1998 the RO notified the veteran of the award of 
the 10 percent ratings for both his back and his jaw with 
payment retroactive to 1993.  He was also notified that his 
claim for service connection for cardiovascular disorder 
remained denied.

The veteran's representative in a statement dated in April 
1999 argued that a higher evaluation than 10 percent should 
be assigned for lumbosacral strain.  However, in a statement 
dated in May 1999, the veteran's representative made the 
following statement:  "As the AOJ has established service 
connection for the lumbosacral strain and the appellant has 
not filed a notice of disagreement with the evaluation 
assigned (10%), we believe this issue is not before the 
Board."  (Emphasis in original.)  The Board concludes that 
if the April 1999 statement constitutes a notice of 
disagreement as to the 10 percent rating assigned for the 
lumbosacral strain, the May 1999 statement constitutes a 
withdrawal of such notice of disagreement per 38 C.F.R. 
§ 20.204.  The veteran has not personally communicated with 
VA since the RO's letters to him in November 1998.

The issue of entitlement to a rating in excess of 10 percent 
for temporomandibular joint (TMJ) dysfunction is addressed in 
the remand portion of this decision.


FINDING OF FACT

While the veteran has manifested abnormal cardiac signs in 
the past, he does not currently demonstrate any clinical 
evidence of organic heart disease.


CONCLUSION OF LAW

A cardiovascular disorder was not incurred in or aggravated 
by military service, nor may a cardiovascular disorder be 
presumed to have been incurred in such service.  38 U.S.C.A. 
§§ 1110, 1131 (West 1991); 38 C.F.R. §§ 3.303, 3.304, 3.306, 
3.307, 3.309 (1998).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran's claims are "well grounded" within the meaning 
of 38 U.S.C.A. § 5107(a) (West 1991).  He has presented 
claims which are plausible.  The Board is satisfied that all 
relevant facts have been properly developed as to his claim 
for service connection for a cardiovascular disorder.  No 
further assistance as to this issue is required in order to 
comply with the duty to assist mandated by 38 U.S.C.A. 
§ 5107(a) (West 1991).

Relevant Laws and Regulations.  To establish service 
connection for a claimed disability, the facts as shown by 
evidence must demonstrate that a particular disease or injury 
resulting in current disability was incurred during active 
service or, if preexisting active service, was aggravated 
therein.  38 U.S.C.A. §§ 1110, 1131 (West 1991).  

Service connection may also be granted on a presumptive basis 
for certain chronic disabilities, including hypertension and 
cardiovascular renal disease, when they are manifested to a 
compensable degree within the initial post service year.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991); 38 C.F.R. 
§§ 3.307, 3.309 (1998).  

Factual Background.  On service entrance examination in 
February 1984, the veteran's heart and vascular system were 
found to be normal.  Service medical records, dated in July 
1988, included a history of a heart murmur which had been 
detected at age 10 years.  There was no history of any major 
problem.  An examination report included an assessment of a 
functional ejection systolic murmur.  A record of a 
electrocardiograph include a summary of sinus bradycardia and 
was otherwise noted to be within normal limits.  

June 1989 service medical records noted that the veteran had 
oral surgery the previous week and had an abnormal 
electrocardiogram (EKG).  An echocardiogram resulted in 
impressions of (1) normal left ventricular function with no 
wall motion abnormalities and (2) trace aortic insufficiency 
seen.  A stress thallium study was administered in August 
1989 and resulted in an impression of normal thallium study; 
no evidence of exercise induced reversible ischemia or fixed 
defects.  Clinical records dated in August 1989 reflect 
impressions of (1) negative stress thallium, (2) false 
positive "ETT", and (3) trace aortic insufficiency on echo 
otherwise within normal limits.  

In May 1990 an echocardiogram was noted to be normal and 
compared to a previous study of June 1989 there was no aortic 
insufficiency.  

In July 1991 physical examination revealed a "?" early 
grade 1 diastolic murmur with the patient leaning forward and 
his breath held in expiration.  The assessment was trace 
aortic insufficiency.  

An October 1991 echocardiogram report include an impressions 
of (1) Mild pulmonic insufficiency which was noted to be 
found frequently as a variant of normal; (2) No 
echocardiographic evidence for aortic insufficiency; and 
(3) otherwise normal 2D, M-mode and Doppler study.  

A physical examination in preparation for the veteran 
separation from the service was performed in September 1992.  
The heart and vascular system were noted to be normal.  On 
his Report of Medical History the veteran noted a history of 
pain or pressure in the chest.  The examiner noted that the 
veteran complained of occasional palpitations of the heart, 
of unknown cause, with no treatment.  

A VA examination was performed in April 1993.  The veteran 
complained of occasionally feeling palpations and gave a 
history of a heart murmur.  The examiner noted that the 
veteran reported only occasional palpitations.  He  denied 
any syncopal or presyncopal symptoms, chest pain, shortness 
of breath, cyanosis, exercise intolerance or edema.  
Examination of the cardiovascular system revealed regular 
rate and rhythm with normal S1 and normal S2.  There was no 
S3 or S4.  There was a faint perhaps II out of VI early to 
mid-diastolic murmur noted in the left upper sternal border.  
It was not harsh in quality.  The apex was of normal size and 
in the usual location.  The blood pressure was 114/84, pulse 
was 60, respiratory rate of 18.  The diagnosis was trace 
aortic insufficiency, asymptomatic, with no evidence of 
cardiac enlargement.  Chest X-rays were normal.  An EKG 
report noted sinus bradycardia with occasional premature 
ectopic complexes with nonspecific T wave abnormality.  The 
ECG was abnormal.  

A private medical examiner's report for insurance purposes 
dated in August 1994 noted a soft systolic murmur that was 
basal inconstant and localized.  The examiner's impression 
was minimal aortic insufficiency.  

The Board ordered that the RO arrange for the veteran to have 
a VA cardiovascular examination.  It was performed in April 
1997.  The examiner included an extensive medical history.  
The veteran's subjective complaints since service included 
the following:  He had been having a sensation like a flutter 
on the left pectoral area about twice a year.  It lasted for 
about a minute.  In the last two months he had been having a 
dull pain in the left pectoral area on the average of two or 
three times per week, that lasted about three hours.  He 
denied having any shortness of breath, orthopnea, dizziness, 
leg edema or intermittent claudication of the lower 
extremities.  He had occasional bitemporal headaches on an 
average of once per month for which he took Aspirin or Motrin 
that helped relieve the headache.  Examination revealed that 
the chest was symmetric and had fair expansion.  The cardiac 
silhouette was not enlarged by percussion.  The heart had a 
regular sinus rhythm and the rate was 72 beats per minute.  
S1 and S2 were normal and there was no evidence of S3 or S4.  
There were no murmurs, rubs, or gallops.  There were no signs 
of congestive hear failure.  The neck veins were not 
distended with the veteran in the supine position.  Carotid, 
radial, femoral and right dorsalis pedis pulses were 
palpable.  The left dorsalis pedis pulse was faintly 
palpable.  Posterior tibialis pulses were not palpable.  No 
bruits were heard over the carotid or femoral arteries.  His 
blood pressure was 148/91 and his pulse was 72.  Repeated 
blood pressures were 126/85 and 116/74.  There was no 
evidence of peripheral edema, cyanosis, or clubbing of the 
fingers.  An echocardiogram report included impressions of 
normal left ventricle size and function, trace mitral 
regurgitation, no aortic regurgitation and no evidence of 
effusion.  An EKG revealed normal sinus rhythm, nonspecific T 
wave abnormality and was noted to be an abnormal EKG.  Chest 
X-rays were normal.  The cardiologist offered the following 
diagnoses:

(1) No clinical evidence of organic heart disease; 

(2) Atypical chest pain, not consistent with coronary 
artery disease; and 

(3) No evidence of aortic regurgitation on 
echocardiogram.

Analysis.  The question presented by the veteran's claim is 
whether or not the veteran has a cardiovascular disorder.  
The service medical records include contradictory findings 
and assessments.  In June 1989 it was first noted that an EKG 
revealed a trace aortic insufficiency.  An echocardiogram in 
August 1989 was interpreted as showing a trace aortic 
insufficiency.  When a second echocardiogram was performed in 
May 1990 it was noted to be normal.  It was compared with the 
June 1989 echocardiogram and the conclusion was that there 
was no aortic insufficiency.  Again in October 1991 no 
evidence of an aortic insufficiency was found on 
echocardiogram.  A VA examination in April 1993 resulted in a 
diagnosis of trace aortic insufficiency, asymptomatic.  The 
April 1993 VA examination did not include an echocardiogram.  
A private examination report dated in August 1994 also 
included a diagnosis of minimal aortic insufficiency but did 
not include an echocardiogram.  

The Board noted the inconsistencies in the medical record and 
remanded the claim in August 1996 for a VA cardiology 
examination.  The VA examination report included an extensive 
history.  It included an echocardiogram, an EKG and chest X-
rays.  The examiner's diagnoses were that there was no 
clinical evidence of organic heart disease and no evidence of 
aortic regurgitation on echocardiogram.  

The Board has placed great weight on the VA examination 
report of April 1997.  It is the most complete examination in 
the claims folder and includes consideration of the veteran's 
medical history, examination of the veteran and testing.  The 
Board has also noted that only one of the echocardiographic 
examinations of the veteran revealed aortic regurgitation.  
Subsequent to that echographic report of August 1989 no 
echographic examination has revealed aortic regurgitation.  
The diagnosis of aortic insufficiency included in subsequent 
examinations has appeared in examinations which did not 
include an echocardiogram.  For that reason the Board has 
concluded that those examinations were not as complete as the 
April 1997 VA examination.  

The preponderance of the evidence supports the conclusion 
that the veteran does not have a cardiovascular disorder.  
Therefore, his claim for service connection for a 
cardiovascular disorder must be denied.  


ORDER

Service connection for a cardiovascular disorder is denied.  


REMAND

In February 1997 the veteran submitted a VA Form 21-4142, 
reporting that he had received treatment from R. Mikel 
Westwood, D.D.S., on November 26, 1996, for his TMJ syndrome.  
By this form he authorized this doctor to release information 
to VA regarding his treatment.  In a deferred rating decision 
dated in September 1997, a rating specialist requested that 
treatment reports be obtained from Dr. Westwood.  In another 
deferred rating decision dated in June 1998, a rating 
specialist again requested that action be taken to obtain 
treatment reports from Dr. Westwood.  The claims folder does 
not contain any indication that records were ever requested 
from Dr. Westwood.

The rating decision dated in September 1998 which increased 
the rating for the veteran's TMJ disorder from 0 percent to 
10 percent retroactive to 1993 does not constitute a full 
grant of benefits sought on appeal for this issue inasmuch as 
Diagnostic Code 9905, the code by which the veteran's TMJ 
disorder is rated, provides for ratings in excess of 10 
percent.

During the pendency of this appeal new VA regulations for 
evaluating disability due to dental and oral disorders were 
published.  The new criteria for rating dental and oral 
conditions became effective February 17, 1994.  59 Fed.Reg. 
2530 (1994).

It appears from reviewing the rating actions that the RO 
granted a noncompensable rating under 38 C.F.R. § 4.150, 
Diagnostic Code 9905 (1992) in the November 1993 rating 
action.  In the May 1994 statement of the case the veteran 
was provided a copy of 38 C.F.R. § 4.150, Diagnostic Code 
9905 (1992).  In September 1998 the RO granted a 10 percent 
rating based on the regulations as they were amended in 1994, 
as set out in 38 C.F.R. § 4.150, Diagnostic Code 9905 (1998).

A claim placed in appellate status by disagreement with the 
initial rating award and not yet ultimately resolved, as is 
the case with the claim herein at issue, is an original claim 
as opposed to a new claim for increase.  Fenderson v. West, 
12 Vet. App. 119 (1999).  In such cases, separate ratings may 
be assigned for separate periods of time based on the facts 
found, a practice known as "staged" ratings.  Id.  In this 
case as in Fenderson, the veteran has perfected an appeal as 
to the assignment of the initial rating for his TMJ syndrome 
following the initial award of service connection.  The 
records from Dr. Westwood could conceivably provide a basis 
for a rating in excess of 10 percent for the veteran's TMJ 
disorder for some distinct period of time during the pendency 
of the appeal.  Neither the Board nor the RO may speculate as 
to what the missing records may or may not show.

To ensure that VA has met its duty to assist the veteran in 
developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:  

The RO should request the veteran to 
identify all health care providers who 
have treated him in the recent past for 
his TMJ syndrome.  With any necessary 
authorization from the veteran the RO 
should attempt to obtain copies of 
pertinent treatment records from all 
sources identified by the veteran which 
have not previously been secured.  The RO 
must utilize the VA Form 4142 which the 
veteran submitted in February 1997, or 
any more up-to-date form which the 
veteran may provide, in order to obtain 
treatment records from Dr. Westwood.

2.  After this development has been 
completed to the extend possible, the RO 
should readjudicate the claim.

If the benefit sought on appeal remains denied, or if a 
notice of disagreement is received regarding any other issue, 
the veteran and his representative should be provided with an 
appropriate supplemental statement of the case and be given 
an opportunity to respond.  The case should then be returned 
to the Board for further appellate review.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals


 

